           Case 4:20-cv-01420-BRW Document 10 Filed 01/13/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

FREDERICK PENNINGTON JR.                                                               PLAINTIFF
ADC #071305

v.                                      No: 4:20-cv-01420 BRW

R. WATSON, et al.                                                                   DEFENDANTS

                                               ORDER

          Pending are Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. No. 1) and

two Motions for Leave to Amend (Doc. Nos. 5, 9). For the reasons set out below, all three

motions are DENIED and this case is DISMISSED.

I.        BACKGROUND

          Plaintiff Frederick Pennington Jr., currently in custody at the Wrightsville Unit of the

Arkansas Division of Correction (ADC), filed a pro se complaint1 pursuant to 42 U.S.C. § 1983,

along with an application to proceed in forma pauperis (“IFP motion”).2 Pennington was

directed to file an amended complaint describing why he believes he is in imminent danger of

serious physical injury.3 He subsequently filed an amended complaint,4 and two motions to

amend his complaint and for preliminary injunction.5

II.       DISCUSSION

          Because Pennington’s complaint must be dismissed, without prejudice, for failure to state

a claim upon which relief may be granted and pursuant to the three-strikes provision of the

Prison Litigation Reform Act (“PLRA”). Under the three-strikes provision of the PLRA, a


      1
        Doc. No. 2.
      2
        Doc. No. 1.
      3
        Doc. No. 4.
      4
        Doc. No. 8.
      5
        Doc. Nos. 5 & 9.

                                                   1
            Case 4:20-cv-01420-BRW Document 10 Filed 01/13/21 Page 2 of 4




prisoner’s in forma pauperis action must be dismissed, sua sponte or upon a motion of a party, if

the prisoner has “on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

prisoner is under imminent danger of serious physical injury.”6 The Eighth Circuit has upheld the

constitutionality of the three-strikes provision.7 Records in the office of the Clerk of Court for

the Eastern District of Arkansas reveal that Pennington has had more than three prior civil

actions dismissed for failure to state a claim upon which relief may be granted.8 To proceed in

forma pauperis, Pennington must establish that he is in imminent danger of serious physical

injury.9

           Pennington alleges he has contracted the Covid-19 virus, that he has not received

treatment for Hepatitis C, and that he is being held unlawfully. He seeks damages, restoration of

good time credits, and release from prison. The bulk of his complaint, amended complaint, and

motions to amend his complaint concern his claims that there is evidence proving his innocence

and that he was wrongfully denied parole. These claims do not support a claim for relief under §

1983. If release from confinement or restoration of good time credits is sought, the appropriate

action is a federal habeas petition, pursuant to 28 U.S.C. § 2254, once the prisoner has exhausted




    6
       28 U.S.C. § 1915(g).
    7
       Higgins v. Carpenter, 258 F.3d 797, 801 (8th Cir. 2001).
     8
       The following cases filed by Pennington are the three most recent cases dismissed for failure to state
a claim: Pennington v. Harmon, et al., No. 5:01-cv-00034-BRW (E.D. Ark. 2001); Pennington v. Pryor,
et al., No. 4:00-cv-00748-BRW (E.D. Ark. 2000); and Pennington v. Brownlee, et al., No. 5:99-cv-
00184-SWW (E.D. Ark. 1999). See also Pennington v. Corr. Med. Servs., No. 5:06CV00144 HDY, 2007
WL 2904005, at *1 (E.D. Ark. Oct. 3, 2007) (stating that Pennington filed forty-one separate lawsuits,
including thirty-seven concerning the conditions of his confinement, since 1988). Pennington filed ten
additional § 1983 cases before filing this lawsuit.
     9
       See 28 U.S.C. § 1915(g); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).
         Case 4:20-cv-01420-BRW Document 10 Filed 01/13/21 Page 3 of 4




his available remedies in state court.10 Additionally, a prisoner cannot obtain damages for a

wrongful conviction or the loss of any wrongfully taken good time credits until his allegedly

improper convictions are reversed by the highest state court or in a federal habeas action.11

Accordingly, Pennington’s claims relating to his conviction and lost good time must be

dismissed for failure to state a claim upon which relief may be granted.

        With respect to Pennington’s medical indifference claims, Pennington fails to describe

any facts to support a claim that he has been denied appropriate medical treatment or is in

imminent danger of serious physical injury. To succeed with an inadequate medical care claim,

a plaintiff must allege and prove that: (1) he had objectively serious medical needs; and (2)

prison officials subjectively knew of, but deliberately disregarded, those serious medical needs.12

An action fails to state a claim upon which relief if it does not plead sufficient facts to “raise a

right to relief above the speculative level.”13 With respect to Hepatitis C, Pennington does not

describe any symptoms that lead him to believe he has an active hepatitis C infection in need of

treatment. In a prior case, Pennington acknowledged that he had received effective treatment for

a hepatitis C infection years ago.14 Regarding Covid-19, Pennington alleges he contracted the

virus in October 2020. He does not allege that he suffered any symptoms or illness at that time,

or that any symptoms continue at this time. The imminent danger exception “focuses on the risk

that the conduct complained of threatens continuing or future injury . . . .”15 Because Pennington

has not sufficiently described why he believes he is imminent danger of serious physical harm,



   10
      See Preiser v. Rodriguez, 411 U.S. 475, 484, 499 (1973); 28 U.S.C. § 2254; Edwards v. Balisok, 520
U.S. 641, 643–44; Heck v. Humphrey, 512 U.S. 477 (1994).
   11
      See Edwards v. Balisok, 520 U.S. at 643–44; Heck v. Humphrey, 512 U.S. 477.
   12
      Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).
   13
      Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
   14
      See Pennington v. Drummond, et al., No. 2:18-cv-00046-BSM, Doc. No. 9 at 3-4.
   15
      Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003).
         Case 4:20-cv-01420-BRW Document 10 Filed 01/13/21 Page 4 of 4




his application to proceed in forma pauperis should be denied. Furthermore, Pennington’s

allegations regarding his medical care fail to describe a claim upon which relief may be granted.

                                        CONCLUSION

       For the reasons set out above, Plaintiff’s Motion for Leave to Proceed In Forma Pauperis

(Doc. No. 1) and Motions for Leave to Amend (Doc. Nos. 5, 9) are DENIED. This case is

DISMISSED without prejudice for failure to state a claim upon which relief may be granted. An

in forma pauperis appeal from this order would not be taken in good faith.

       IT IS SO ORDERED this 13th day of January, 2021.




                                                    Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE
